Per Curiam.
1. Where an assignment is made by an insolvent debtor for the benefit of creditors, any surplus remaining in the hands of the assignee after the payment of debts would revert by operation of law to the assignor. Carey v. Giles, 10 Ga. 9, 30; Lay v. Seago, 47 Ga. 82, 86; 2 Ruling Case Law, 712, § 64.
2. None of the grounds of demurrer are meritorious, and the judgment of the court overruling the same was not erroneous.

Judgment affirmed.


All the Justices concur.

The defendants demurred to the petition on the grounds: (1) the prayers are not pertinent or germane to the cause in which petitioner seeks to be made a party; (2) the petition is multifarious and uncertain, and seeks to combine prayers for inconsistent and conflicting relief; (3) the petitioner has a complete and adequate remedy at law in the appointment of a receiver or assignee as successor to the deceased assignee; (4) the respondents (receivers of Exchange Bank) are not necessary or proper parties to an action for the appointment of such successor or receiver; (5) respondents are not interested in any controversy between petitioner, as executor of the will of C. H. Solomon, and any receiver or assignee so appointed, and it is not proper or equitable that they should be required to answer the allegations of the ■ petition, showing cause why any sums received by the assignee should not be paid to intervenor, and they should not be charged with the responsibility of saying that payments are made under proper order of court; (6) -the relief prayed is not pertinent to the case in which respondents were appointed receivers of the Exchange Bank of Macon; and (7) there is no equity in the . petition.
The petition was amended by setting up that the will of C. H. Solomon had been probated in the court of ordinary of Bibb County, and that petitioner had qualified as executor; and praying that he be permitted to prosecute his petition for intervention, and he granted the relief prayed in his official capacity. Respondents then demurred on the ground that “proper parties plaintiff are not made, in that the beneficiaries of the assignment have not been made parties to said application, and no beneficiary of said assignment is applying for relief.” Error was assigned upon the judgment of the court overruling the demurrers.
A. L. Miller, Jones, Parle & Jolmslon, and 0. Baxter Jones, for , plaintiffs in error. Walter T. Johnson, contra.